The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Application

This Office-Action acknowledges the Request for Continue Examination filed on 11/9/2022 and is a response to said Amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher et al., US 20050070354 (Baerlocher) in view of Muskin, US 7445548 (Muskin) and Bennett et al., US 20030013517 (Bennet) and Singer et al., US 20160351007 (Singer). 
Regarding Claim 1.Baerlocher discloses a gaming device comprising: 
a game display having a game grid of symbol positions showing portions of a plurality of game reels (para 9, 19); 
a wager input device structured to receive physical currency or currency based tickets, the currency or currency based tickets establishing a credit balance, the credit balance being increasable or decreasable based at least on wagering activity (para 63-64); and 
a processor configured to: 
receive a first signal to initiate a first games of chance in response to placement of a first wager, the first wager decreasing the credit balance from a first credit balance amount to a second credit balance amount (para 63-64. When credits are wagered to initiate game play, the decrease from the initial amount of credits to the remaining amount of credits is interpreted as a first credit balance amount and a second credit balance amount respectively. In other words, if a player has 100 credits, and it costs 5 credits to initiate game play, this leaves the player with 95 credits. The 100 credits would be interpreted as the first credit balance amount and the 95 credits would be interpreted as the second credits balance amount.);  
	determine an outcome for the first game of chance by randomly determining symbols to be displayed in the game grid on the game display (Abstract, para 4, 9); 
	display the determined outcome of the first game of chance on the game display by spinning the plurality of game reels and stopping the plurality of game reels to show the determined outcome of the first game of chance in the symbol positions of the game grid (para 4, 9, 69. Depending on how the reels land, players can be awarded credits.); 
	provide any first awards for symbol combinations based on the determined outcome of the first game of chance, (para 3-4, 9, 65, 69-70. Players can win credits.); 
	determine if an incrementing symbol appears on the game grid as part of the determined outcome for the first game of chance event (para 8-11. When the re-spin is initiated, a special symbol is determined so that it may be locked while the other reels are spun. In this case, the special symbol that is to be locked is interpreted as the incrementing symbol.);
	receive a second signal to initiate a second game of chance (para 10-11. Activating a re-spin is interpreted as initiating a second game of chance.) 
	when it is determined that an incrementing symbol appears on the game grid in the first game of chance and a second game of chance has been initiated: 
	increment the incrementing symbol by copying the incrementing symbol and replacing a symbol in an adjacent symbol position with the incrementing symbol (Fig 9C-D, para 39, 98, 103-104), and lock the incrementing symbol and the copied incrementing symbol in their respective symbol positions on the game grid during the second game of chance (Fig 9D, para 39, 98, 104, 109-110); 
	Page 2 of 10 - AMENDMENTDocket No.: KSG.110.PAT1determine an outcome for the second game of chance by maintaining the positions of the locked symbols on the game grid and randomly determining symbols to be displayed in non-locked symbol positions of the game grid (Fig 9C-E; Abstract, Para 18, 26-27, 37, 39-40, 98, 103-105); 
	display the determined outcome for the second game of chance on the game display by spinning the plurality of reels to show the determined outcome for the second game of chance in the symbol positions of the game grid (Abstract, Para 18, 26-27, 37, 39-40, 98); and 
	provide any second awards for symbol combinations based on the determined outcome of the second game of chance, (para 69-70, 96, 100. Players use credits to play and can continue to play so long as he/she has credits. Players also win credit.).
 While Baerlocher does teach of initiating a second game of chance which is interpreted as the player initiating a re-spin, Baerlocher failed to explicitly disclose wherein the second game of chance is initiated after any first awards are provided based on the determined outcome of the first game of chance, the second game of chance initiated in response to placement of a second wager, the second wager decreasing the credit balance from the third credit balance amount to a fourth credit balance amount, where the second game of chance is an independent game event from the first game of chance.
However, Muskin teaches a second game of chance being initiated after an outcome of the first game of chance, the second game of chance initiated in response to placement of a second wager (Col 7, lines 24-32; Col 8, 22-33. Players can make a wager to continue playing the bonus game. This is interpreted as a second game of chance being initiated after placement of a wager.), the second wager decreasing the credit balance from a third credit balance amount to a fourth credit balance amount (Col 6, line 47 to Col 7, line 19. Since players make wagers from their credit balance, this means whatever amount is used to initiate the second game of chance would be deducted from the credit balance. In this case, the third credit balance is interpreted as credit balance pre-wager whereas the fourth credit balance amount represents the credit balance after the wager to initiated the second game of chance had been initiated.), where the second game of chance is an independent game event from the first game of chance (Col 7, lines 24-32; Col 7, line 57 to Col 8 line 19. Since the player can initiated further play the bonus game after termination of the bonus game, this is interpreted as the second game of chance being an independent game event from the first game of chance. In other words, when the first game of chance (ie: first spin of bonus round) results in the bonus game ending, the bonus game is therefore considered terminated. However, since the player can make a wager to continue after the bonus game termination (ie: initiating second game of chance), this means the second game of chance is an independent game event from the first game of chance.) because it allows players the ability to continue a bonus game after it is supposed to conclude (Col 8, lines 5-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Muskin’s teachings with Baerlocher because it allows players the ability to continue a bonus game after it is supposed to conclude as taught by Muskin.
To further elaborate, Baerlocher is interpreted as providing a first game of chance (ie: first spin of the reels) and a second game of chance (ie: a re-spin of the reels) but failed to teach that there is actually a wager to be made to initiate the second game of chance. However, this is where Muskin comes in. Muskin is interpreted as teaching that a wager must be made in order to initiate a re-spin (ie: a “continuation” of game play). 
Furthermore, since Baerlocher teaches players being awarded for their spins (Baerlocher: para 3-4, 9, 65, 69-70), this is interpreted as players being awarded first awards being provided based on the determined outcome of the first game of chance. By incorporating Muskin’s teachings that a player can wager credits to prolong bonus game play after termination of the bonus game, this is interpreted teaching “wherein the second game of chance is initiated (Muskin: Col 7, lines 24-32; Col 7, line 57 to Col 8 line 19.) after any first awards are provided based on the determined outcome of the first game of chance” (Baerlocher: para 3-4, 9, 65, 69-70), “the second game of chance initiated in response to placement of a second wager (Muskin: Col 7, lines 24-32; Col 7, line 57 to Col 8 line 19)”, “the second wager decreasing the credit balance from the third credit balance amount to a fourth credit balance amount (Muskin: Col 6, line 47 to Col 7, line 19.), where the second game of chance is an independent game event from the first game of chance (Muskin: Col 7, lines 24-32; Col 7, line 57 to Col 8 line 19.). In other words, the combination of Baerlocher when combined with Muskin is interpreted as teaching receiving a second signal to initiate a second game of chance after any first awards being provided based on the determined outcome of the first game of chance because the second game of chance is interpreted as the continuation of first game of chance (ie: the bonus games of Baerlocher can be paid out upon after it ends. By incorporating Muskin’s teachings, the bonus game of Baerlocher can be “continued” with the placement of a wager). Since players are wagering credits from the player’s own credit account for initiating a “continuation” of a bonus game (Muskin: Col 7, lines 24-32; Col 7, line 57 to Col 8 line 19.), this is interpreted as the second game of chance being initiated in response to placement of a second wager, the second wager decreasing the credit balance from the third credit balance amount to a fourth credit balance amount since the credit balance of Baerlocher that is used for wagering and receiving award outcomes of the first game of chance, that same credit account can be used for “continuing” the bonus game of Baerlocher upon the bonus game conclusion (as taught by Muskin). Furthermore, since Muskin teaches that a player can make a wager to “continue” play (Muskin: Col 7, lines 24-32; Col 7, line 57 to Col 8 line 19.) after the termination of the first game of chance (ie: the bonus game of Baerlocher after it concludes, such as exhausting its free spins), this “continuation” is interpreted as the second game of chance which, wherein the second game of chance is an independent game event from the first game of chance (ie: a new spin for the “continuation”, as taught by Muskin, is not the same and is independent of as the last free spin of the bonus game of Baerlocher). 
Basically, Muskin is interpreted as teaching that a bonus game, after it is ended, can be wagered upon to be continued. By combining with Baerlocher, this means that when a bonus game is ended, the player can be paid out (as taught by Baerlocher), while also being able to continue on with the now-ended bonus game for more spins (as taught by Muskin) and the credit balance being affected based on the wager (as taught by Muskin) wherein that “continuation” of the bonus game is independent from the previous game since the previous game was terminated/ended before the start of the “continuation” game is initiated.
The combination of Baerlocher and Muskin is interpreted as teaching players being provided second awards that increase the credit balance from the fourth credit balance amount to a fifth credit balance amount because Muskin teaches that an award can be provided at the conclusion of a bonus game, being a regular bonus game or a “continued” bonus game (Col 7, line 51 to Col 8, line 19). 
While both Baerlocher and Muskin disclose the spinning of reels for the second game of chance, Baerlocher and Muskin failed to explicitly disclose spinning the plurality of reels while maintaining the positions of the locked symbols on the game grid. In other words, while Baerlocher does teach of symbols being locked in place, the entire reel is locked in place instead of just the locked symbol remaining locked in place while all the reels spin. 
	However, Bennet discloses of a gaming machine (Fig 1) that utilizes spinning reels in which special symbols can appear on such reels wherein those special symbols are held in place and all the reels are respun (Fig 3a-3f, Abstract, para 4, 8-11, 29, 34, 43) because such a feature will enhance player interest in games played on the gaming machine (para 45)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bennett’s teachings with Baerlocher and Muskin because such a feature will enhance player interest in games played on the gaming machine. In other words, Bennett’s teaching is viewed as an improvement upon Baerlocher’s and Muskin’s invention because Baerlocher teaches only re-spinning reels having non-special symbols on the reel while locking the reels that have special symbols and thus preventing them from spinning (ie: not all reels are spun, only the reels not having special symbols on them). By incorporating Bennett’s teachings, Baerlocher’s and Muskin’s invention can be improved upon such that it would allow for special symbols on reels to be locked in place while those reels having said special symbols can be spun as taught by Bennett (ie: all reels are spun while all the special symbols are locked in place.).
	While the combination of Baerlocher and Muskin and Bennett disclose of a gaming system in which a player can initiate play in a gaming machine, the combination failed to disclose in which the player has a credit balance in which the credit balance will increase or decrease depending on if the players achieves a winning or a losing outcome during game play as well as the balance decreasing when the player initiates game play; wherein the provided second awards increase the credit balance; wherein the provided first awards increase the credit balance from the second credit balance amount to a third credit balance amount.
	However, Singer discloses of a slot machine (Fig 1. Para 4) in which players have a credit balance which is established when players put money into the wagering machine (para 6, 49, 54) wherein the credit balance that is both increasable and decreasable based on wagering activities, such that the credit balance can be increased as a result of the player achieving a favorable outcome during game play (Abstract, para 6, 9-10, 49; Claim 1, 10, 15) as well as a credit balance that can be decreased when the players makes a wager in initiating the spinning of the reels (Abstract, para 6-7, Claim 1, 10, 15) because it improves gaming machines and provides improved awards to players (para 3). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Singer’s teachings because it improves gaming machines and provides improved awards to players as taught by Singer. To further elaborate, since Singer teaches of a credit balance in which can be increased and decreased as a result players wagering activities, such as achieving favorable outcomes and initiating game play), the credit balance is interpreted as increasing when players win credits, the same credits that can be used to play games. In this case, when there is an increase in the amount of credits as a result of a win, the credits the player now has is interpreted as the third credit balance amount. For example, further expanding upon the example above, if the player started with 100 “first credit balance amount” and spends 5 credits to initiate game play, the player is left with 95 “second credit balance amount”. If the player wins the first event and is awarded credits, such as 50 credits, those 50 credits would be added to the 95 “second credit balance amount” which would now results in the player having 145 “third credit balance amount. In other words, the Examiner relied upon Singer to disclose how a player can have a credit balance based on money deposited in which the balance decreases based on the player initiating a wager and increases based on favorable outcomes and winning credits as a result. Furthermore, since Singer teaches that there is a credit balance that is utilized for wagering activities (Baerlocher: para 63-65. Muskin: Col 7, line 57 to Col 8 line 19), the combination along with Singer’s credit balance teachings is interpreted as teaching the second wager decreasing the credit balance from a third credit balance amount to a fourth credit balance amount (ie: the credits used to “continue” the Baerlocher’s bonus game as taught by Muskin would be derived from the credit balance of Singer. For example, if the player has 145 “third credit balance amount” and uses 10 credits to initiate the re-spin, this would leave the player with 135 “fourth credit balance amount”.). Even furthermore, since the second event is interpreted as a re-spin, this is also interpreted as teaching wherein the second game of chance is an independent game event from the first game of chance. Furthermore, since Baerlocher and Muskin teaches players being provided second awards, this is also interpreted as teaching players being provided second awards that increase the credit balance of Singer’s teachings from the fourth credit balance amount to a fifth credit balance amount. For example, after the player initiates the re-spin second game of chance and is left with 135 “fourth credit balance amount”, when the player is to be awarded with credits for the re-spin second game of chance, those credits would be added to the remaining credits the player has. For example, if the player wins 50 credits as a result of the re-spin second game of chance, then that means the 50 credits added to the 135 “fourth credit balance amount” would become 185 “fifth credit balance amount”.

Regarding Claim 2.
Baerlocher further discloses wherein the incrementing symbol is incremented by copying the incrementing symbol to a symbol position vertically adjacent to the symbol position of the incrementing symbol (Fig 9D, para 98, 109).

Regarding Claim 7
Baerlocher further discloses wherein the processor is further configured to increment the incrementing symbol by copying the incrementing symbol and replacing a symbol in an adjacent symbol position with the incrementing symbol in subsequent games of chanceuntil a copied incrementing symbol occupies a symbol position of the grid that includes a grid edge in an opposite direction from the symbol position from which the copied incrementing symbol was copied from (Fig 9D, para 39, 98, 104, 109-110. The incrementing symbols is interpreted as expanding vertically so that it takes up an entire reel and do not expand past the edge of the grid.).
Claims 3-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baerlocher et al., US 20050070354 (Baerlocher) and of Muskin, US 7445548 (Muskin)  and Bennett et al., US 20030013517 (Bennett) and Singer et al., US 20160351007 (Singer) in view of Marks et al., US 7758414 (Marks). Regarding Claim 3.
Baerlocher and Muskin and Bennett and Singer failed to disclose wherein the incrementing symbol includes a directional indicator.
However, Marks discloses of electronic video slot machine that enables the use of incrementing symbols in the form of wilds symbols that can be expanded into adjacent symbol positions (Abstract) which the incrementing symbol includes a directional indicator (Abstract, Col 3, lines 4-11, Col 3, lines 24-42) because it creates an additional method of playing a slot game which benefits all parties: the game manufacturer adds a unique product to their sales line; the casino attracts and retains players interested in playing an innovative slot game; and the player enjoys a new method of receiving an award (Col 3, lines 4-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Marks’ teachings with Baerlocher and Muskin and Bennett and Singer because it creates an additional method of playing a slot game which benefits all parties: the game manufacturer adds a unique product to their sales line; the casino attracts and retains players interested in playing an innovative slot game; and the player enjoys a new method of receiving an award as taught by Marks.

Regarding Claim 4.
Baerlocher and Muskin and Bennett and Singer and Marks disclose the gaming device of claim 3. Marks further discloses wherein the incrementing symbol is incremented by copying the incrementing symbol to a symbol position adjacent to the symbol position of the incrementing symbol in the direction indicated by the direction indicator associated with the incrementing symbol (Abstract, Col 3, lines 24-32, Col 3, line 63 to Col 4, line 12).
Regarding Claim 5.
Baerlocher and Muskin and Bennett and Singer and Marks disclose the gaming device of claim 4. Marks further discloses wherein a new directional indicator is associated with the copied incrementing symbol, where the direction indicated by the new directional indicator is randomly selected (Abstract. Col 3, line 65 to Col 4, line 13. The directions in which the wild symbols can be expanded can be random.).

Regarding Claim 6
Baerlocher and Muskin and Bennett and Singer and Marks disclose the gaming device of claim 4. Marks further discloses wherein a new directional indicator is associated with the copied incrementing symbol, where the direction indicated by the new directional indicator is the same direction as the directional indicator associated with the incrementing symbol (Abstract. Col 3, line 65 to Col 4, line 1.).
Regarding Claim 8
Baerlocher and Muskin and Bennett and Singer discloses the gaming device of claim 1 but failed to disclose wherein the incrementing symbol includes an incremental number indicator, that is decremented when the incremented symbol is copied.
However, Marks discloses of electronic video slot machine that enables the use of incrementing symbols in the form of wilds symbols that can be expanded into adjacent symbol positions (Abstract) wherein the incrementing symbol includes an incremental number indicator, that is decremented when the incremented symbol is copied (Col 4, lines 13-32. There is a number of times in a direction in which the incremental symbol can expand.) because it creates an additional method of playing a slot game which benefits all parties: the game manufacturer adds a unique product to their sales line; the casino attracts and retains players interested in playing an innovative slot game; and the player enjoys a new method of receiving an award (Col 3, lines 4-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Marks’ teachings with Baerlocher and Muskin and Bennett and Singer because it creates an additional method of playing a slot game which benefits all parties: the game manufacturer adds a unique product to their sales line; the casino attracts and retains players interested in playing an innovative slot game; and the player enjoys a new method of receiving an award as taught by Marks.

Regarding Claim 9.
Baerlocher and Muskin and Bennett and Singer and Elias and Marks disclose the gaming device of claim 8. Marks further discloses wherein the processor is further configured to increment the incrementing symbol by copying the incrementing symbol and replacing a symbol in an adjacent symbol position with the incrementing symbol in subsequent games of chance until the incremental number indicator reaches a minimum value (Col 4, lines 13-32. If the incremental symbol can only expand up to four times, that means after the fourth expansion, it can no longer expand.).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140141860 (Meyer) in view of Elias et al., US 20140274316 (Elias) and and Zurawski et al., US 20160027238 (Zurawski) and and Singer et al., US 20160351007 (Singer) and Nicely, US 20150080095 (Nicely). 
Regarding Claim 10.
Meyer discloses a gaming device comprising: 
a game display having a game grid of symbol positions (Fig 3, para 3, 73);  
a wager input device structured to receive physical currency or currency based tickets, the currency or currency based tickets establishing a credit balance (para 75); and 
a processor configured to: 
receive a first signal to initiate a first game of chance in response to placement of a first wager, (para 72, 75. Players can initiate game play.);  
determine an outcome for the first game of chance by randomly determining symbols to be displayed in the game grid on the game display (Fig 3, Abstract, para 44);
display the determined outcome of the first game of chance on the game display (Fig 3-7);
determine if an incrementing multiplier symbol appears on the game grid as part of the determined outcome for the first game of chance, the incrementing multiplier symbol associated with a first multiplier value (Fig 5, elem 24. para 35, 81-83, 86. A special symbol can appear on the game grid wherein such a special symbol can be that of a multiplier.);  
provide any first awards for symbol combinations based on the determined outcome of the first game of chance, where any first awards associated with symbol combinations that include the incrementing multiplier symbol are multiplied by the first multiplier value of the incrementing multiplier symbol (para 83, 85-87. The reward for achieving a winning combination is multiplied by the multiplier symbol associated with the winning combination.),and 
where the provided firstApplication No.: 14/927,447 Docket No.: KSG.110.PAT1awards as multiplied by the first multiplier value of the incrementing multiplier increase the credit balance (para 83, 96, 99) 
when it has been determined that an incrementing multiplier symbol appears on the game grid in the first game of chance and the second game of chance has been initiated: 
lock the incrementing multiplier symbol in the symbol position on the game grid during the second game of chance (Fig 5-7. para 16-23, 25, 27, 35, 46-47, 83-84, 86-87. The multiplier being held in place is interpreted as being locked. In this case, when a special symbol, like a multiplier, is achieved in the base game, it is held in its position so that its value can be increased for the subsequent game. In this case, the base game is interpreted as the first gaming even whereas the initiation of subsequent play is interpreted as the initiation of the second game of chance.);
determine an outcome for the second game of chance by maintaining the position of the locked incrementing multiplier symbol on the game grid and randomly determining symbols to be displayed in non-locked symbol positions of the game grid (para 83, 86-87. In subsequent spins, the multiplier is held in place so that a winning combination can be determined.); and 
provide any second awards for symbol combinations based on the determined outcome of the second game of chance, (para 83, 96, 99. After winning in subsequent spins in which the multipliers are held, the players are awarded for winning combinations.).
Meyer failed to disclose a second game of chance being initiated in response to placement of a second wager, the second wager decreasing the credit balance from the third credit balance amount to a fourth credit balance amount.
However, Elias teaches of a slot-based gaming systems (Abstract, para 24) in which there is a primary game and secondary game (para 3, 13-14, 33, 36. Slot games have a primary game and a bonus game. This bonus game is interpreted as a secondary game as.), in which players are expected to make a wager in order to initiated play of the secondary game (para 101. In this case, since players need to make a wager after the first game of chance, wherein the credits for making wagers can come from the same credit balance that can be awarded to player at the conclusion of the primary game, this is interpreted as the second game of chance not being initiated during the first game of chance. In other words, the second game of chance is interpreted as being separate from the first game of chance because the first game of chance is concluded before the player can initiate play of the bonus game via placing a wager different than the wager for initiated play of the primary game) because it allows for a multiplier may be applied to the value of the prize and therefore increase the value of prizes for players (Abstract).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Elias’ teachings with Meyer because it allows for a multiplier may be applied to the value of the prize and therefore increase the value of prizes for players as taught by Elias.
Meyer and Elias failed to disclose where the second game of chance is independent of the first game of chance. In this case, the combination of Meyer and Elias is interpreted as a first game of chance (primary game) triggering a second game of chance (bonus game) which would mean the second game of chance is actually dependent on the first game of chance.
However, Zurawski teaches that when it comes to secondary games, players can actually make a wager that “buys-in” to the secondary game which means there is no dependency upon the primary games, and therefore, independent upon the first game of chance (para124) because it allows for the bonus game to be implemented when other qualifications are unsuccessful (para 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Zurawski’s teachings because it would allow for because it allows for the bonus game to be implemented when other qualifications, such as triggering events, are unsuccessful as taught by Zurawski .
While the combination of Meyer and Elias and Zurawski  disclose of a gaming system in which a player can initiate play in a gaming machine, the combination failed to disclose in which the player has a credit balance in which the credit balance being increasable or decreasable based at least on wagering activity such that the credit balance will increase if the players achieves a winning outcome during game play as well as the balance decreasing when the player initiates game play such that credits are deducted from the credit balance to fund the wagering activity.
	However, Singer discloses of a slot machine (Fig 1. Para 4) in which players have a credit balance which is established when players put money into the wagering machine (para 6, 49, 54) wherein the credit balance that is both increasable and decreasable based on wagering activities, such that the credit balance can be increased as a result of the player achieving a favorable outcome during game play (Abstract, para 6, 9-10, 49; Claim 1, 10, 15) as well as a credit balance that can be decreased when the players makes a wager in initiating the spinning of the reels (Abstract, para 6-7, Claim 1, 10, 15) because it improves gaming machines and provides improved awards to players (para 3). 
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Singer’s teachings because it improves gaming machines and provides improved awards to players as taught by Singer. To further elaborate, since Singer teaches of a credit balance in which can be increased and decreased as a result players wagering activities, such as achieving favorable outcomes and initiating game play), the initial credit balance when the player deposits money is interpreted as the first credit balance wherein the first credit balance is decreased to a second credit balance as a result of a player using his/her credits to initiate a first game of chance. In the event where there is a favorable outcome from the first game of chance, the player is being rewarded wherein the rewards is credited to the players credit balance, which means the second credit balance will become a third credit balance amount. When the player initiates a second game of chance and uses his/her credits to initiate it, the third credit balance is deducted by the wager amount down to a fourth credit balance. In the event the player achieves a favorable outcome from the second game of chance, the player will be provided with an award which means the fourth credit balance amount will be increased to a fifth credit balance amount.  
To further elaborate, since Elias teaches players being able to make a wager on a second game of chance, wherein the secondary game takes place after the primary game and therefore being interpreted as not being initiated during play of the primary game, the combination of Meyer and Elias and now with Singer’s teachings is interpreted as teaching the initiation of the second game of chance resulting in a credit balance decreasing from a third credit balance amount to a fourth credit balance amount. In this case the credits used to initiate the second game of chance as taught by Elias would be derived from the credit balance of Meyer as taught by Singer. For example, if the player has 145 “third credit balance amount” and uses 10 credits to initiate the second game of chance, this would leave the player with 135 “fourth credit balance amount. Furthermore, since Meyer teaches players being provided second awards, this is also interpreted as teaching players being provided second awards that increase the credit balance from the fourth credit balance amount to a fifth credit balance amount. For example, after the player initiates the second game of chance and is left with 135 “fourth credit balance amount”, when the player is to be awarded with credits for the second game of chance, those credits would be added to the remaining credits the player has. For example, if the player wins 50 credits as a result of the second game of chance, then that means the 50 credits added to the 135 “fourth credit balance amount” would become 185 “fifth credit balance amount”. 
	Meyer and Elias and Singer failed to disclose incrementing the first multiplier value to generate a second multiplier value associated with the incrementing multiplier symbol.
	However, Nicely discloses of a symbol-based wagering system (para 2-3) wherein attributes of a symbol, such as a wild multiplier symbol, can be modified to be incremented each time the symbol is involved in a winning symbol combination (para 53, 66. If the symbols of a multiple symbol display position element are wild multiplier symbols, each time the symbols of the multiple symbol display position element are each involved in a winning symbol combination, the gaming system increases the multiplier value of the wild symbols of the multiple symbol display position element.) because it would increase the level of excitement and entertainment for people playing the gaming machine (para 4).
	Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Nicely’s teachings with Meyer and Elias and Singer because it would increase the level of excitement and entertainment for people playing the gaming machine as taught by Nicely.

Regarding Claim 11.
Meyer and Elias and Zurawski  and Singer and Nicely disclose the gaming device of claim 10. Meyer and Nicely further discloses wherein the incrementing multiplier symbol is a wild symbol that substitutes for at least one other symbol (Meyer: para 35. Nicely: para 25, 66. A wild symbol is a symbol that can be used to represent any general symbol in a game of slots. Nicely teaches that the wild symbol can be a multiplier as well.).

Regarding Claim 12.
Meyer and Elias and Zurawski and Singer and Nicely disclose the gaming device of claim 10. Nicely further discloses wherein the processor is further configured to increment the incrementing multiplier symbol in subsequent games of chance until a multiplier value associated with the incrementing multiplier symbol reaches a predefined maximum value (para 53, 59, 66. There is a counter of how many times the removal qualifications can be implemented on a symbol before it is actually removed from use.).

Regarding Claim 13.
Meyer and Elias and Zurawski and Singer and Nicely disclose the gaming device of claim 10. Nicely further discloses wherein the processor is further configured to increment the incrementing multiplier symbol in subsequent games of chancefor a predefined number of subsequent games of chance(para 53, 59, 66. If the counter does not reach zero, then that means the incrementing multiplier will stay in use until the counter reaches zero and is removed.).

Regarding Claim 14.
Meyer and Elias and Zurawski and Singer and Nicely disclose the gaming device of claim 10. Nicely further discloses wherein the processor is further configured to increment the incrementing multiplier symbol in subsequent games of chance until the incrementing multiplier symbol is used in a symbol combination associated with an award (para 35. When the symbol is used in a winning combination, it qualifies for removal and is therefore removed from use.).


Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on the new references, namely Muskin, US 7445548 (Muskin) and Zurawski et al., US 20160027238 (Zurawski), applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715